          Case 1:20-cv-11889-MLW Document 111 Filed 05/19/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
 _______________________________________

 DR. SHIVA AYYADURAI,

                             Plaintiff,
 v.

 WILLIAM FRANCIS GALVIN, MICHELLE
 K. TASSINARI, DEBRA O’MALLEY, AMY
 COHEN, NATIONAL ASSOCIATION OF
 STATE ELECTION DIRECTORS, allegedly                       Case No. 1:20-cv-11889-MLW
 in their individual capacities, and WILLIAM
 FRANCIS GALVIN, in his official capacity as
 Secretary of State for Massachusetts,

                             Defendants,

 and

 TWITTER, INC.,

                      Proposed Additional
                      Defendant.
 _______________________________________



                SUPPLEMENTAL DECLARATION OF STACIA CARDILLE

I, Stacia Cardille, declare as follows:

      1. I am Director and Associate General Counsel, Global Policy Legal at Twitter, Inc.

         (“Twitter”). I have held that position since July 2018. A significant aspect of my role

         involves policy-related, non-legal responsibilities, including working with external

         stakeholders on issues related to Twitter’s efforts to safeguard the conversation occurring

         on the service regarding elections and civic processes. Based upon information I have

         learned and received in the course of my work in that capacity, including information

         provided to me by other employees of the company and Twitter documents and business


                                                  1
    Case 1:20-cv-11889-MLW Document 111 Filed 05/19/21 Page 2 of 4




   records I have reviewed in the preparation of this declaration, I have knowledge of the

   matters stated herein and, if called upon, I could and would competently testify thereto. I

   submit this declaration as a representative of Twitter and in doing so do not and do not

   intend to waive any attorney-client or other privilege.

2. I am submitting this declaration to clarify one paragraph of the declaration that I executed

   on May 14, 2021, Dkt. 96, and to correct a date referenced in another paragraph of that

   declaration.

3. In paragraph 22 of my May 14, 2021 declaration, I explained that a Twitter employee’s

   review of three Tweets that @va_shiva posted on the Twitter platform on February 1, 2021

   occurred on “[t]he following day.” Twitter’s record-keeping system uses Coordinated

   Universal Time (“UTC”), which is five hours ahead of Eastern Standard Time. The

   employee reviewed the three Tweets referenced in paragraph 22 of my prior declaration

   shortly before 2:48 AM on February 2, 2021 (UTC), which was 9:48 PM on February 1,

   2021 (EST). This corresponds with the information provided in Plaintiff’s Supplemental

   Declaration, Dkt. No. 100, in which Plaintiff included a screenshot of an email from

   Twitter with a time stamp of 9:48 PM on February 1, 2021 (EST).

4. In paragraph 23 of my May 14, 2021 declaration, I stated that the @va_shiva account’s

   permanent suspension took effect on February 3, 2021. Based on a further review

   occasioned by Plaintiff’s declaration, Dkt. No. 100, Twitter has determined that the

   suspension in fact took effect at 2:48 AM on February 2, 2021 (UTC), immediately after

   the Twitter employee reviewed the offending Tweet. My May 14, 2021 declaration’s

   reference to a later effective date was an inadvertent error.




                                             2
       Case 1:20-cv-11889-MLW Document 111 Filed 05/19/21 Page 3 of 4




      I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.    This declaration was executed on May 19, 2021 in

Washington, D.C.

                                           /s/ Stacia Cardille
                                           Stacia Cardille

Dated: May 19, 2021




                                               3
         Case 1:20-cv-11889-MLW Document 111 Filed 05/19/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF System will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF) on May 19,

2021.


                                                     /s/__Felicia H. Ellsworth_____
                                                         Felicia H. Ellsworth




                                                 4
